DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
	In response to Office action dated 01/11/2021 (“01-11-21 OA”), Applicant amended claims 1-13, 16, 17 and 19-29 in reply dated 04/06/2021 (“04-06-21 Reply”). 
Reasons for Allowance
Claims 1-29 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowed, because the allowable subject matter of previously dependent claim 3 has been incorporated into claim 1 as set forth under line item number 4 of the 01-11-21 OA. 
Applicant’s amendments to claim 1 have overcome the prior art rejections based at least in part by Nishio as set forth under line item number 1 of the 01-11-21 OA. 
Applicant’s amendments to claim 1 have overcome the prior art rejections based at least in part by Hamada as set forth under line item number 2 of the 01-11-21 OA. 
Dependent claims 4-22 are allowed, because they depend on allowed claim 1. 

Independent claim 2 is allowed, because as best stated by Applicant in the remarks of the 04-06-21 Reply with respect to the prior art rejection based at least in part by Yamane as set forth under line item number 3 of the 01-11-21 OA, “As seen from Figs. 3, 4 and 8, the plate member (3) does not have a curved surface and thus 
Dependent claim 3 is allowed, because it depends on allowed claim 2. 

Independent claim 23 is allowed, because the allowable subject matter of previously dependent claim 26 has been incorporated into claim 23 as set forth under line item number 4 of the 01-11-21 OA. 
Applicant’s amendments to claim 23 have overcome the prior art rejections based at least in part by Nishio as set forth under line item number 1 of the 01-11-21 OA. 
Applicant’s amendments to claim 23 have overcome the prior art rejections based at least in part by Hamada as set forth under line item number 2 of the 01-11-21 OA. 
Dependent claims 25 and 27-29 are allowed, because they depend on allowed claim 23. 

Independent claim 24 is allowed, because as best stated by Applicant in the remarks of the 04-06-21 Reply with respect to the prior art rejection based at least in part by Yamane as set forth under line item number 3 of the 01-11-21 OA, “Likewise, Claim 24 has been amended to recite ‘holding a main surface of a curved plate having curved surfaces by a holder having a curved surface; machining an outer circumference of the curved plate, held by the holder, by a machining device; and guiding, when a movable frame retaining the machining device is moved in the machining, the movable frame along the outer circumference of the curved plate held by the holder, by using a 
Dependent claim 26 is allowed, because it depends on allowed claim 24. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

10 April 2021
/John P. Dulka/Primary Examiner, Art Unit 2895